DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-36 are pending in the application. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-26, in the reply filed on January 14, 2022 is acknowledged.
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2019/050892, filed on January 15, 2019, which claims foreign priority under 35 U.S.C. 119(a) to (d) to German application no. 102018200602.4, filed on January 15, 2018. A certified copy of the foreign priority document has been filed in this application on July 14, 2020. 

Information Disclosure Statement



Specification/Informalities
The specification is objected to because there is no “Brief Description of the Drawings” section. See MPEP 608.01 and MPEP 608.01(f). 
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 5, lines 15 and 29. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on July 14, 2020 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 23-26 are objected to because of the following informalities:
Claim 23 is objected to in the recitation of “CSFV” and in the interest of improving claim form, it is suggested that the entire phrase for which the abbreviation in used be recited at least once in the claim, e.g., “Classical Swine Fever Virus (CSFV)”.
Claim 24 is objected to in the recitation of “the autoprotease and” in lines 2-3 and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite, e.g., “the autoprotease domain (ii)”.
Claims 24-26 are objected to in the recitation of “target peptide (iii)” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite, e.g., “target peptide domain (iii)”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-23 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 20, 22, 23, and 26 are indefinite in the recitation of “in particular” and “preferably” because it is unclear whether the limitation(s) following “in particular” and “preferably” are part of the claimed invention. Description of preferences is properly set forth in the specification rather than the claims and if stated in the claims, preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d).
Claim 21 is confusing in the recitation of “comprises a glucoamylase and/or an amylase, and/or a starch-binding domain, a surface-binding domain and/or a carbohydrate-binding domain thereof” because it is unclear as to scope of purification domains that are intended as being encompassed by the noted phrase. It is suggested that the applicant clarify the meaning of the noted phrase.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 19, 20, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koll et al. (EP 2746390 A1; cited on the IDS filed on July 14, 2020; hereafter “Koll”).
The claims are drawn to a fusion polypeptide comprising in direction from the N-terminus to the C-terminus: 
(i) a purification domain, 
(ii) an autoprotease domain, and 
(iii) a target peptide domain, 
wherein the purification domain (i) binds to a carbohydrate.
	Regarding claims 19, 20, 22, the reference of Koll discloses a fusion of Npro autoprotease fused to the N-terminus of a recombinant protein of interest (paragraphs [0007] and [0009]). Koll discloses the fusion protein may further comprise a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system (paragraph [0065]). Koll discloses that the use of an affinity chromatography preferably includes cellulose binding domain chromatography and that suitable chromatography materials may be based on a cellulose binding domain (paragraph [0050]). 
	Regarding claim 23, Koll discloses the Npro autoprotease is from Classical Swine Fever Virus (CSFV) (paragraph [0009]). 
pro autoprotease cleaves between the last amino acid of the Npro autoprotease and the first amino acid of the protein of interest (paragraph [0007]). 
	Regarding claim 25, the term “has” is interpreted as “comprising” in the phrase “has a chain length of”. As such, the recited target peptide of claim 25 encompasses any peptide or polypeptide comprising at least 2 contiguous amino acids. Koll discloses examples of preferred proteins of interest (paragraph [0060]), any one of which is encompassed by the recited target peptide of claim 25. Koll specifically discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]).
	Regarding claim 26, as a protein of interest, Koll discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]). The specification of this application defines V, D, L, and A as hydrophobic amino acids and S, D, K, E, and H as hydrophilic amino acids (specification at paragraph bridging pp. 6-7). As such, the pep6His of Koll has 37.5% hydrophobic amino acids and 62.5% hydrophilic amino acids.  
	Therefore, Koll anticipates claims 19, 20, and 22-26 as written.
	Alternatively, in view of the disclosures of Koll, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a fusion protein comprising, in order from N-terminus to C-terminus, a cellulose binding domain, an Npro autoprotease domain, and a recombinant protein of interest. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express teachings of Koll regarding a fusion protein comprising an Npro .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koll (supra) in view of Lin et al. (Prot. Exp. Purif. 65:261-266, 2009; cited on Form PTO-892; hereafter “Lin”). 
The claims are drawn to a fusion polypeptide comprising in direction from the N-terminus to the C-terminus: 
(i) a purification domain, 
(ii) an autoprotease domain, and 
(iii) a target peptide domain, 
wherein the purification domain (i) binds to a carbohydrate.
	Regarding claims 19, 20, 22, the reference of Koll discloses a fusion of Npro autoprotease fused to the N-terminus of a recombinant protein of interest (paragraphs [0007] and [0009]). Koll discloses the fusion protein may further comprise a fusion 
	Regarding claim 21, Koll discloses a solid support chromatography material (paragraph [0038]) and discloses the solid support material comprises starch (paragraph [0039]).
	Regarding claim 23, Koll discloses the Npro autoprotease is from Classical Swine Fever Virus (CSFV) (paragraph [0009]). 
	Regarding claim 24, Koll discloses the Npro autoprotease cleaves between the last amino acid of the Npro autoprotease and the first amino acid of the protein of interest (paragraph [0007]). 
	Regarding claim 25, the term “has” is interpreted as “comprising” in the phrase “has a chain length of”. As such, the recited target peptide of claim 25 encompasses any peptide or polypeptide comprising at least 2 contiguous amino acids. Koll discloses examples of preferred proteins of interest (paragraph [0060]), any one of which is encompassed by the recited target peptide of claim 25. Koll specifically discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]).
	Regarding claim 26, as a protein of interest, Koll discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]). Given that the specification defines V, D, L, and A as hydrophobic 
	The difference between Koll and the claimed invention is that although Koll discloses a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, Koll does not disclose a domain that binds to starch as recited in claim 21. 
	The reference of Lin teaches a starch-binding domain (SBD) as a fusion tag (p. 261, Abstract). Lin teaches the SBD fused to the N-terminus of various heterologous proteins, which allowed effective absorption to starch for a simple and efficient purification (p. 261, Abstract; p. 265, column 2 to p. 266, column 1). Lin teaches various advantages of the SBD as a fusion tag (p. 265, column 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koll and Lin for the fusion domain of Koll to be a starch-binding domain (SBD). One would have been motivated to do this because Koll discloses a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, and Lin teaches SBD as an N-terminal fusion tag, which allows effective absorption to starch to facilitate purification, and teaches various advantages of the SBD as a fusion tag. One would have had a reasonable expectation of success for the fusion domain of Koll to be a SBD because Lin teaches a SBD than can be used as an N-terminal fusion partner for a simple and efficient purification. Therefore, claims 19-26 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (J. Chromatog. B 877:4015-4021, 2009) discloses a fusion protein comprising a chitin binding peptide (CBP), a pH-dependent auto-cleavage domain, and a protein of interest (p. 4015, Abstract).

Conclusion
Status of the claims:
Claims 19-36 are pending in the application.
Claims 27-36 are withdrawn from consideration.
Claims 19-26 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/David Steadman/Primary Examiner, Art Unit 1656